ORDER

PER CURIAM.
Michelle Rose Pruitt (“Mother”) appeals the judgments of the Circuit Court of St. Louis City terminating her parental rights as to her minor sons, D.U.P. and M.T.P. (collectively “the children”). The cases were consolidated for the purposes of appeal. Mother argues that the trial court erred in terminating her parental rights because there was insufficient evidence adduced at trial to establish by a preponderance of the evidence that termination was in the best interests of the children. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgments pursuant to Rule 84.16(b).